Citation Nr: 0927992	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-26 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities secondary to service-
connected type II diabetes mellitus.

2.  Entitlement to service connection for nephropathy 
secondary to service-connected type II diabetes mellitus. 

3.  Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1950 to 
June 1954, and from August 1954 until his retirement in 
October 1970, including combat service in Vietnam.  
Commendations and awards include a Purple Heart Medal, a 
Vietnam Service Medal, a Combat Infantry Badge, and a Bronze 
Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran suffers from peripheral neuropathy of the 
bilateral lower extremities and nephropathy, and competent 
medical evidence demonstrates that these disorders are 
proximately due to or the result of his service-connected 
type II diabetes mellitus.

2.  The record contains no probative medical evidence of a 
current peripheral vascular disease disorder.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral lower extremities 
is secondary to service-connected diabetes mellitus type II 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

2.  Nephropathy is secondary to a service-connected type II 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2008).

3.  Peripheral vascular disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claim for service connection for 
peripheral neuropathy and nephropathy, the Board finds that 
the RO has attempted to satisfy the duties to notify and 
assist.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran 
given the favorable nature of the Board's decision.

As regards the Veteran's claim for service connection for 
peripheral vascular disease, in a letter dated in November 
2004 he was notified of the information and evidence 
necessary to establish his claim for service connection.  He 
was apprised of the evidence that VA would seek to provide; 
and of the information and evidence that he was expected to 
provide.  In March 2006 he was also apprised of how VA 
determines disability ratings and effective dates.  Although 
the 2006 letter was issued after the 2004 rating decision, 
since service connection for peripheral vascular disease is 
being denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
Veteran.  

Regarding the duty to assist, service treatment records and 
VA treatment records have been obtained and associated with 
the claims file, and the Veteran has not reported the 
identify of other evidence that should have been associated 
with the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duties in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  In addition, some chronic diseases, such as 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Peripheral Neuropathy of Bilateral Lower Extremities

In a rating decision dated in August 2002 the RO denied 
service connection for peripheral neuropathy of the bilateral 
lower extremities on the grounds that this condition was not 
shown in service treatment records (STRs).  The RO further 
noted that while an electromyogram confirmed the presence of 
sensory motor peripheral neuropathy, etiology could not be 
determined.

In February 2004 the Veteran filed a new claim for service 
connection for peripheral neuropathy.  In a rating decision 
dated in August 2004, the RO continued the denial of service 
connection for peripheral neuropathy on the grounds of no new 
and material evidence having been received.  

In correspondence dated in October 2004, the Veteran 
requested reconsideration of the August 2004 decision.  In a 
rating decision dated in January 2005, the RO again denied 
service connection for peripheral neuropathy on the grounds 
of no new and material evidence having been received.  The 
Veteran has appealed.

A change in diagnosis or specificity of a re-filed claim must 
be carefully considered in determining the etiology of a 
potentially service-connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction 
of an error in diagnosis, or development of a new and 
separate condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In its August 2002 rating decision the RO noted that 
the Veteran's peripheral neuropathy was of undetermined 
etiology.  Since that time he has been granted service 
connection for type II diabetes mellitus, and his current 
claim is for service connection for peripheral neuropathy 
secondary to his service-connected type II diabetes mellitus.  
Based on this change in specificity of the claim, the Board 
finds that the Veteran has presented a new claim for 
consideration on the merits.  

Service treatment records contain no record of complaints of 
or treatment for peripheral neuropathy of the bilateral lower 
extremities.  VA treatment records dating from October 2001 
refer to peripheral neuropathy of undetermined etiology.  In 
2002, a podiatrist speculated that the Veteran's peripheral 
neuropathy was related to a back injury, while a neurologist 
speculated that the Veteran's peripheral neuropathy was 
"most likely" from chronic uremia," but no definitive 
diagnosis was made.

In September 2004, the Veteran was diagnosed to have type II 
diabetes mellitus with neuropathy.  During a Primary Care 
follow-up examination on March 30, 2006, he reported a great 
deal of loss of sensation, particularly in his feet.  He also 
reported that he stumbles rather easily.  Diagnosis was, in 
pertinent part, "severe diabetic neuropathy affecting both 
lower extremities."  In a separate opinion the treatment 
provider specified as follows:

Patient has polyneuropathy associated 
with Type II diabetes mellitus.  He 
developed symptomatic neuropathy prior to 
a stated diagnosis of diabetes, but there 
is little question that these two 
conditions are associated.  

A VA nephrologist also writes that the Veteran "has a mild 
distal sensory neuropathy secondary to diabetes."  See VA 
Nephrology Clinic record dated April 4, 2006.

As the service treatment records contain no mention of 
peripheral neuropathy during service, service connection on a 
direct basis must be denied.  However, while the record 
contains evidence of neuropathy of undetermined etiology 
prior to the September 2004 diagnosis of type II diabetes 
mellitus, competent medical evidence thereafter demonstrates 
that the Veteran's service-connected diabetes mellitus is the 
most likely cause of the Veteran's peripheral neuropathy of 
the bilateral lower extremities.  In resolving all reasonable 
doubt in favor of the Veteran, service connection for 
peripheral neuropathy of the bilateral lower extremities is 
warranted as it is proximately due to or the result of the 
Veteran's service-connected type II diabetes mellitus.  
Consequently, service connection must be granted for 
peripheral neuropathy of the bilateral lower extremities as 
secondary to service-connected type II diabetes mellitus.

Nephropathy

The Veteran also seeks service connection for nephropathy.  
STRs contain no record of any diagnosis of or treatment for a 
kidney disorder during service; however, VA treatment records 
dating from 2005 show treatment for chronic renal failure.  A 
Nephrology Clinic record dated October 4, 2005, advises of 
"chronic kidney disease linked to hypertension and Type 2 dm 
[diabetes mellitus]."  

Again, service connection on a direct basis must be denied 
since there is no record of kidney disease during service.  
Moreover, the Veteran is not service-connected for 
hypertension.  He is, however, service-connected for type II 
diabetes mellitus, and competent medical evidence 
demonstrates that his nephropathy/kidney disease is secondary 
to his hypertension and diabetes.  

In cases where the symptomatology from a nonservice-connected 
disorder cannot be differentiated from the service-connected 
disability, VA is precluded from differentiating between said 
symptomatology in the absence of medical evidence that does 
so.  Mittleider v. West, 11 Vet. App. 181, 182 (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)(when it 
is impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt must be resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability).  In accordance with Mittleider, reasonable doubt 
is resolved in the Veteran's favor and the symptoms in 
question are attributed to the Veteran's service-connected 
type II diabetes mellitus.  Mittleider, 11 Vet. App. at 182; 
38 C.F.R. §§ 3.102, 3.310.  Consequently, service connection 
for nephropathy as secondary to service-connected type II 
diabetes mellitus must be granted.

Peripheral Vascular Disease

In addition to the foregoing, the Veteran seeks service 
connection for peripheral vascular disease.  There is, 
however, no record of any treatment for peripheral vascular 
disease in service treatment records.  There is also no 
diagnosis of peripheral vascular disease seen in any of the 
post-service treatment records.  In fact, there is no medical 
evidence whatsoever that the Veteran has a current diagnosis 
of peripheral vascular disease.

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  In the absence of competent medical evidence of 
a current disorder, service connection for peripheral 
vascular disease must be denied.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996) and Degmetich,   104 F.3d 1328.

The Board notes that as a combat Veteran, the Veteran's 
allegations are entitled to consideration under the 
provisions of 38 U.S.C.A. § 1154(b), which states that 
service connection for a combat-related injury may be based 
on lay statements, alone.  See also 38 C.F.R. § 3.304(d).  
However, a Veteran is not absolved from the requirement of 
demonstrating current disability and a nexus to service, as 
to both of which competent medical evidence is generally 
required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The provisions of Section 1154( b) do not apply with regard 
to the Veteran's claim for peripheral vascular disease since 
there is no allegation or medical evidence that he suffered 
from peripheral vascular disease during combat.  Indeed there 
is no medical evidence of record at all of peripheral 
vascular disease.

As for the Court's ruling in McLendon (discussing 
circumstances when a VA examination/opinion is required), the 
Board notes that the record contains no probative lay or 
medical evidence of peripheral vascular disease during 
service, and indeed no medical evidence whatsoever of 
diagnosis of or treatment for peripheral vascular disease.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the 
medical evidence provides no basis to grant the above claim, 
and indeed provides evidence against the claim, the Board 
finds no basis to obtain a VA examination or solicit a VA 
medical opinion.  Id.

As there is no medical evidence establish a current 
disability, service connection for peripheral vascular 
disease must be denied.  Reasonable doubt has not been 
considered since there is no evidence of a current 
disability.  38 C.F.R. § 3.102.


ORDER

Service connection for a peripheral neuropathy of the 
bilateral lower extremities secondary to service-connected 
type II diabetes mellitus is granted.

Service connection for a nephropathy secondary to service-
connected diabetes type II mellitus is granted.

Service connection for peripheral vascular disease is denied.




____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


